IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN KODENKANDETH,                        : No. 123 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
DANIEL MCNABB, OWNER, T/D/B/A             :
SHOP 'N SAVE, JAMES A. SORBARA            :
AND CHRISTINE A. SORBARA,                 :
LANDLORD, IN PERSONAM AND IN              :
REM DEFENDANTS, INDIVIDUALLY              :
AND SEVERALLY, IN SOLIDO,                 :
                                          :
                    Respondents           :
                                          :
                                          :
             v.                           :
                                          :
                                          :
  YOUGHIOGHENY VALLEY                     :
  SPECIALITY SERVICES, LLC,               :
                                          :
                    Respondent            :
                                          :


                                    ORDER


 PER CUIAM


     AND NOW, this 15th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.